Citation Nr: 0945754	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy of the bilateral lower extremities, 
claimed as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

In April 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDING OF FACT

The Veteran did not exhibit diabetes mellitus with peripheral 
neuropathy of the bilateral lower extremities in service, 
diabetes mellitus with peripheral neuropathy of the bilateral 
lower extremities is not shown within one year after 
discharge from service, and diabetes mellitus with peripheral 
neuropathy of the bilateral lower extremities is not 
otherwise shown to be associated with the Veteran's active 
duty.


CONCLUSION OF LAW

Diabetes mellitus with peripheral neuropathy of the bilateral 
lower extremities was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in February 2005 
and March 2005 in which the RO advised the appellant of the 
evidence needed to substantiate his claim on a direct basis, 
on a presumptive basis as a qualifying chronic disability, 
and on a presumptive basis based on exposure to Agent Orange.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  Letters sent in March 2006 and January 2007 further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the March 2006 and January 2007 letters 
were not issued prior to the initial adjudication of the 
Veteran's claim in July 2005.  His claim, however, was 
subsequently readjudicated in a May 2006 statement of the 
case and a November 2009 supplemental statement of the case.  
Thus, any deficiencies in the content or timeliness of these 
notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, service 
personnel records, and VA medical records.  

The Board further notes that the purpose of the April 2008 
remand was to attempt to verify the Veteran's claimed 
herbicide exposure.  Specifically, the Veteran has stated 
that he was stationed at a Nike Hercules missile battery on a 
mountain outside of "Inchong [sic], Korea," rather than 
with the battalion at Camp Humphrey.  He has also reported 
having made five or six trips to the DMZ with his chief 
warrant officer, James Reynolds.  At his June 2007 hearing, 
the Veteran testified that he spent a night in the DMZ.  

The Veteran's personnel records reflect that he served in 
Korea from January 18, 1968, to January 12, 1969, as a 
mechanic in Battery F, 4th Battalion, (Herc) 44th Artillery.  

VA M21-1MR (Manual Rewrite), Part IV, subpart ii, section C, 
10(l), instructs VA to submit a request to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification of the location of a veteran's unit if the 
veteran alleged service along the DMZ in the Republic of 
Korea between April 1968 and July 1969 and was assigned to a 
unit other than one cited by the Department of Defense.  

Pursuant to the April 2008 remand instructions, the Appeals 
Management Center (AMC) submitted the appropriate request to 
the JSRRC in May 2008.  A June 2008 JSRRC response informed 
the AMC that unit records from 1940 to Vietnam are in the 
custody of the National Archives and Records Administration 
(NARA) and provided an address to which to write.  

The AMC submitted its request to NARA in November 2008.  In a 
December 2008 reply, the NARA notified the AMC that it had 
searched the Records of the United States Army, Pacific 
(Record Group 550) and located an annual unit history of the 
4th Battalion (NIKE HERCULES), 44th Artillery for 1969.  It 
included a copy of the history.  

However, NARA was unable to find records of the 4th/44th 
Artillery for 1968 in Record Group 550, or in the Records of 
U.S. Army Operational, Tactical, and Support Organizations 
(World War II and Thereafter) (Record Group 338).  The NARA 
response letter stated that, if they still exist, most unit 
records created since 1954, except units which served in 
Vietnam, remain in the custody of the Department of the 
Army's Records Management and Declassification Agency, of 
which the Board notes the JSRRC is a part.  The NARA letter 
gave an address to which to write for information concerning 
these records.   

In response to the April 2009 inquiry to this organization, 
the AMC was informed that it should contact the NARA.  The 
Board notes that the NARA has already been contacted and that 
it has provided VA with any relevant information in its 
possession.  Therefore, the Board finds that the AMC has 
exhausted all potential avenues of development and that the 
duty to assist has been satisfied.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided a VA 
examination for the disability at issue.  However, the Board 
finds that an examination is not necessary to decide this 
claim as there is no credible evidence of an association 
between the claimed disability and service.  Specifically, as 
will be discussed below, there is no credible evidence of 
exposure to herbicides in service, and no credible or 
competent evidence of diabetes mellitus in service or for 
decades following service.  

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as diabetes mellitus and organic diseases 
of the nervous system, if such is shown to have been 
manifested to a compensable degree within one year after the 
Veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Applicable regulations also provide that a Veteran who served 
on active duty in Vietnam during the Vietnam era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
38 C.F.R. § 3.307(a)(1)(6)(iii).  

In addition, the Department of Defense has acknowledged that 
herbicides were used in Korea from April 1968 through July 
1969 along an area of the Demilitarized Zone (DMZ), including 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to North of the "civilian control line."  The 
Department of Defense publication with respect to herbicide 
agent use in Korea during the stated period includes a list 
of specific military units subordinate to the 2nd Infantry 
Division and the 3rd Brigade of the 7th Infantry Division 
that served in areas along the DMZ in Korea where herbicides 
were used between April 1968 and July 1969.  See 'Herbicide 
Exposure and Veterans with Covered Service in Korea,' 74 Fed. 
Reg. 36,640-48 (July 24, 2009).  Field artillery, signal and 
engineer troops also were supplied as support personnel to 
various elements of these Infantry Divisions during the time 
of the confirmed use of Agent Orange.
	
Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that a veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

As noted above, the Veteran's personnel records reflect that 
he served in Korea from January 18, 1968, to January 12, 
1969, as a mechanic in Battery F, 4th Battalion, (Herc) 44th 
Artillery.  He reported that he was stationed at a Nike 
Hercules missile battery on a mountain outside of "Inchong 
[sic], Korea," rather than with the battalion at Camp 
Humphrey.  He also reported having made five or six trips to 
the DMZ with his chief warrant officer, whose name he 
provided.  At his June 2007 hearing, the Veteran testified 
that he spent a night in the DMZ.  

As an initial matter, the Board notes that the Veteran's unit 
is not on the Department of Defense's list of units that 
served in areas along the DMZ in Korea where herbicides were 
used between April 1968 and July 1969.  

The Veteran contends that he was stationed approximately five 
to ten miles from the DMZ and that he made five or six trips 
into the DMZ to scout locations for missile sites.  While the 
Veteran is certain that something was sprayed around his site 
in Korea, he has been unable to state with certainty that he 
was exposed to Agent Orange in service.  

As noted above, herbicides were applied along a strip of land 
151 miles long and 350 yards wide along the southern end of 
the DMZ.  See 'Herbicide Exposure and Veterans with Covered 
Service in Korea,' 74 Fed. Reg. at 36,641.  Taking into 
account the Veteran's own testimony, and even assuming that 
the Veteran's lay testimony regarding his duty location is 
accurate, the Board observes that the Veteran was still 
stationed at least four miles, which is a substantial 
distance, away from the area in which herbicides are known to 
have been sprayed.  With respect to the Veteran's contention 
that he was in the DMZ five or six times and once spent the 
night there, the Board notes that the Department of Defense 
has advised that herbicides were not sprayed in the DMZ 
itself.  Id.  

The Veteran's claim is essentially based on the contention 
that his service in close proximity to the area that was 
sprayed with herbicides and that he may have passed through 
the area that was sprayed with herbicides demonstrates actual 
herbicide exposure to a degree to warrant a grant of service 
connection for diabetes mellitus.  As discussed above, 
however, the Veteran's unit has not been shown to have 
operated near enough to the DMZ to warrant presumptive 
service connection, and the distance of the Veteran's unit 
from the DMZ does not demonstrate actual exposure to Agent 
Orange.  The Veteran was also not certain that what he saw 
being sprayed around his base.  Therefore, as there is no 
credible evidence establishing exposure to Agent Orange, 
presumptive service connection is not warranted.

Turning to the issue of direct service connection, the Board 
notes that there is no evidence of diabetes in the Veteran's 
service treatment records.  Specifically, diabetes is not 
noted on the Veteran's June 1964 enlistment examination 
report, nor does the Veteran report any past or current 
diabetes on his June 1964 enlistment medical history report.  
Diabetes is not noted on his January 1971 separation 
examination or medical history records.  With respect to 
peripheral neuropathy, the only disabilities of the lower 
extremities that are noted on the June 1964 enlistment 
examination are bilateral pes planus and mild genu valgus, 
and the Veteran reported no pertinent medical history on the 
June 1964 medical history record.  Symptoms of peripheral 
neuropathy of the lower extremities were not noted on the 
January 1971 separation examination or medical history 
reports.  Nor do the Veteran's service treatment records 
otherwise reflect that he ever complained of, or was treated 
for, diabetes mellitus, peripheral neuropathy of the lower 
extremities, or any symptom that has been subsequently 
attributed to either disability.  

The earliest medical evidence of record diagnosing the 
Veteran with diabetes is a December 2004 Agent Orange 
registry examination report.  According to the medical 
history provided in that report, the Veteran was diagnosed 
with diabetes mellitus in October 2003.  It further notes 
that the Veteran was also diagnosed with neuropathy in 
October 2003.  

There is no medical evidence of record suggesting any 
manifestations of diabetes mellitus or peripheral neuropathy 
of the lower extremities either in service or within one year 
of separation.  Thus, the medical evidence of record shows 
that this disability did not manifest during service or to a 
compensable degree within one year of separation, and the 
Board finds that the presumptive provisions relating to 
chronic disorders do not apply.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Nor is there competent medical or lay evidence of diabetes 
mellitus with peripheral neuropathy of the lower extremities 
for more than three decades following his separation from 
service.  The earliest medical evidence of record diagnosing 
the Veteran with diabetes is a December 2004 Agent Orange 
registry examination report.  According to the medical 
history provided in that report, the Veteran was diagnosed 
with diabetes mellitus in October 2003.  It further notes 
that the Veteran was also diagnosed with neuropathy in 
October 2003.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

With respect to the peripheral neuropathy element of the 
Veteran's claim, the Board notes that the record does not 
show, and the Veteran has not stated otherwise, that this 
disability manifested in service or was somehow directly 
related to service.  Instead, he contends that he developed 
peripheral neuropathy of the lower extremities secondary to 
his diabetes mellitus.  

A threshold legal requirement for establishing secondary 
service connection is that the primary disability alleged to 
have caused or aggravated the disability for which secondary 
service connection is sought must itself be service-
connected.  Here, the Board has just denied service 
connection for diabetes mellitus.  Hence, this threshold 
legal requirement is not met.  Accordingly, the argument that 
service connection is warranted for peripheral neuropathy of 
the bilateral lower extremities as secondary to a service-
connected disability lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In adjudicating the claim for direct service connection, the 
Board again considered the Veteran's contention that he was 
exposed to herbicides in Korea.  As discussed in detail 
above, however, herbicides were applied along a strip of land 
151 miles long and 350 yards wide along the southern end of 
the DMZ.  Assuming that the Veteran's lay testimony regarding 
his duty location is accurate, the Board observes that the 
Veteran was still stationed at least four miles, which is a 
substantial distance, away from the area in which herbicides 
are known to have been sprayed.  With respect to the 
Veteran's contention that he was in the DMZ five or six times 
and once spent the night there, the Board notes that the 
Department of Defense has advised that herbicides were not 
sprayed in the DMZ itself.  Id.  Under these circumstances, 
the Board has already determined that there is no credible 
evidence establishing that the Veteran was exposed to 
herbicides in Korea.

Furthermore, to the extent that the Veteran may believe that 
he was in close enough proximity to the area that was sprayed 
so as to develop a related disorder, even if he was not 
directly within the area, the Board notes that a lay person 
is not be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as finding that the 
Veteran's service five to ten miles away from the DMZ with 
occasional excursions to unspecified locations in the DMZ 
provided sufficient herbicide exposure to lead to his 
development of diabetes mellitus more than three decades 
following service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the appellant's lay beliefs alone can serve to 
establish any association between his diabetes mellitus and 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the Board finds that direct or presumptive service 
connection for diabetes mellitus with peripheral neuropathy 
of the lower extremities is not warranted.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  




ORDER

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy of the bilateral lower extremities, 
claimed as due to exposure to herbicides, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


